DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-26 and 40-46 have been cancelled.  Claims 27-39 and 47-52 have been newly introduced.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/19/2022 is acknowledged. 
The non-elected claims have been cancelled.

Specification
The specification amendments to paragraphs [0067], [0205], and [0216] submitted on 12/22/2020 are acknowledged.

The disclosure is objected to because of the following informalities: The incorporation of sequence listing (paragraph [0002] of the specification) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See specification amendment submitted 9/21/2020.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-28 and 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,815,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims treat a human with cancer by reducing vascular leak in the eye and reducing neovascularization.  R15E6 or a humanized form is administered.  See in particular issued claim 5 as it depends from issued claim 1.  Reducing vascular leak is considered to meet the limitation of stabilizing a vasculature as in instant claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27-31 and 33-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rotello et al. (U.S. Patent Publication No. 2009/0022715, of record).
Rotello et al. discloses administering the antibody R15E6 (against the HPTPβ-ECD) to treat an angiogenesis elevated disorder such as cancer. Reducing angiogenesis (i.e. neovascularization) in cancer is desirable.  Use of antibody fragments is disclosed.  Using a humanized form of antibody R15E6 is disclosed.  Use of bispecific and multispecific antibodies is disclosed.  Subcutaneous and intravenous injection is disclosed.  See at least abstract; claims, in particular claims 8, 11-12, and 17; paragraphs [0006, 0016, 0028, 0033, 0068, 0091, 0115] and Example 6.
R15E6 is a monoclonal antibody and the instant specification defines antibodies to include antibody fragments.  See at least paragraphs [0070, 0079, and 0093].
Reducing angiogenesis/neovascularization would inherently reduce a likelihood of metastasis in the subject (see instant claim 29).
Absent evidence to the contrary, administration of R15E6 as disclosed by Rotello et al. would inherently stabilize a vasculature (see instant claim 30) and inhibit HPTPβ (i.e. the Tie2 dephosphorylase activity of HPTPTβ as defined in the instant specification at paragraph [0029]) (see instant claim 31).  The prior art discloses administering the same compound to the same patient population as in the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 is not an original claim.  There does not appear to be basis for “reduces a likelihood of metastasis” in the context of the method of claim 27.  “Likelihood” implies a statistical probability that does not appear to disclosed.
Claim 30 is not an original claim.  There does not appear to be basis for “wherein the administering stabilizes a vasculature of the subject” in the context of the method of claim 27.  The specification discloses that reducing vascular leak stabilizes vasculature; however, claim 27 is not directed to reducing vascular leak. 

Claims 27-39 and 47-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing angiogenesis/neovascularization by administering a monovalent Fab fragment of R15E6, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Independent claim 27 recites administering R15E6 or a humanized form thereof to a subject with cancer to reduce angiogenesis/neovascularization (see claims 27-28) in the subject.
Rotello et al. (U.S. Patent Publication No. 2009/0022715, of record) demonstrates that the dimeric, intact (conventional, four chain) R15E6 monoclonal antibody enhances rather than reduces vascularization.  A monovalent Fab fragment inhibited endothelial cell survival (i.e. inhibited vascularization).  See at least paragraphs [0150 and 0158], Figure 6, Figure 11A, and Examples 4 and 6.  The instant specification does not disclose or reference monovalent Fab fragments.  The claims are not limited to administering particular fragments of R15E6.  
The instant specification does not demonstrate that administration of the dimeric, intact R15E6 monoclonal antibody or any other “HPTPβ-ECD agent that is R15E6 or a humanized form thereof” within the scope of the claims reduces angiogenesis or neovascularization in a subject with cancer or reduces the likelihood of metastasis in that subject, particularly for any cancers recited in claim 47.   There is no disclosure of particular bispecific or multispecific antibodies that would have this effect either.  See claims 36-37.  These claims do not identify the additional targets bound.
The specification discloses administration of IL-2 to cancer patients in order to boost the immune system.  A side effect of this IL-2 administration is vascular leak syndrome.  See at least paragraph [0004].  However, administration of IL-2 is not disclosed as reducing angiogenesis as recited in claim 27.  See claims 39 and 51-52.
With respect to claims 38 and 48-50, administration of some therapeutic agents (claim 38) or chemotherapeutic agents (claims 48-50) might reduce angiogenesis/neovascularization; however, independent claim 27 implies that the reduction in angiogenesis/neovascularization is due to the  “HPTPβ-ECD agent that is R15E6 or a humanized form thereof.”  There is no evidence of this and Rotello et al. teaches away from this.  These claims do not recite any particular therapeutic or chemotherapeutic agent.
The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is confusing in reciting administer and additional therapeutic agent without specifying the particular agent or the therapeutic effect that the agent must have.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends upon claim 27.  Claim 27 requires reduction of angiogenesis.  Claim 28 requires reduction of neovascularization.  In the context of the claimed method, claim 28 does not appear to further limit the subject matter of claim 27.  Reduction of angiogenesis and reduction of neovascularization appear to be equivalent limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa